Buchanan, J.,
dissenting:
I concur in the conclusion reached by the majority of the -court, that the structures erected by the mechanic are not liable to the judgment lien sought to be enforced, but am of opinion that the lot upon which the structures were erected is liable, and upon that point dissent.
The object of the Legislature in enacting section 2483 of the Code was, as it seems to me, to give to the mechanic the first lien upon the structures erected by him, and also a lien upon his ■debtor’s interest- in the land upon which the. structures were ■erected superior to all liens created after his lien attached. It was never intended, I think, that the mechanic could subject for the payment of his debt any other or greater interest in the land than his debtor had in it. If his debtor owned a life estate '.in the land, or any other estate less than the fee, only his interest, *254whatever that interest was, conld be subjected. If his debtor’s interest in the land was subject to any infirmity when the mechanic’s lien attached, his rights under the lien were subject to the like infirmity, whether that infirmity resulted from a failure to comply with the registry laws, or from some other cause.
This construction, I think, is justified by the language of section 2483, gives effect to all of its provisions, and secures to each party all that in equity and good conscience he is entitled to, without trenching upon the registry acts.

Reversed.